     Case 2:18-cv-00295 Document 38 Filed 11/13/20 Page 1 of 2 PageID #: 224



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


RAFAEL GARCIA SERRATO,

             Movant,

v.                                      Civil Action No. 2:18-cv-00295

UNITED STATES OF AMERICA,

             Respondent.


                                     ORDER


             Pending is movant Rafael Garcia Serrato’s motion under

28 U.S.C. § 2255 to vacate, set aside or correct sentence by a

person in federal custody, filed February 12, 2018.              This action

was previously referred to United States Magistrate Judge Omar

J. Aboulhosn for submission to the court of his Proposed

Findings and Recommendation (“PF&R”) for disposition pursuant to

28 U.S.C. § 636(b)(1)(B).        On August 31, 2020, the magistrate

judge entered his PF&R recommending that the court deny movant’s

motion and dismiss this civil action with prejudice.              Movant has

not filed timely objections to the PF&R.1           See 28 U.S.C. §



1 The PF&R was originally mailed to the address listed in
movant’s § 2255 motion, at FCI La Tuna in Anthony, Texas on
August 31, 2020. The mail was returned to sender as
undeliverable on September 21, 2020. The Clerk then resent the
PF&R to movant’s address, as reflected on the Bureau of Prisons
website, at Big Spring Correctional Institution in Big Spring,
  Case 2:18-cv-00295 Document 38 Filed 11/13/20 Page 2 of 2 PageID #: 225



636(b)(1) (party has fourteen days from service of PF&R to file

objections); see also Fed. R. Crim. P. 45(c) (providing an

additional three days where service is made by mail).


          Movant having not filed any objections to the PF&R, it

is ORDERED that the findings made in the PF&R of the magistrate

judge be, and they hereby are, adopted by the court and

incorporated herein.


          Accordingly, it is ORDERED that:


  1. The magistrate judge’s PF&R entered August 31, 2020 be, and

     it hereby is, adopted and incorporated in full.


  2. The petition for writ of habeas corpus pursuant to 28

     U.S.C. § 2255 be, and it hereby is, dismissed.


  3. This action is stricken from the court’s docket.


          The Clerk is directed to forward copies of this

written opinion and order to movant, all counsel of record, and

the United States Magistrate Judge.


                                              ENTER: November 13, 2020




Texas on the day it was returned.       The mail has not since been
returned as undeliverable.


                                    2
